


EXHIBIT 10.1

--------------------------------------------------------------------------------



EXECUTION COPY
J.P.Morgan








CREDIT AGREEMENT
dated as of
January 4, 2016
among
QUALITY SYSTEMS, INC.
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agent
and
BANK OF THE WEST, KEYBANK NATIONAL ASSOCIATION
and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------




OC\2116458.1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions
1


 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classifications of Loans and Borrowings
24


SECTION 1.03.
Terms Generally
24


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
25


SECTION 1.05.
Status of Obligations
26


 
 
 
ARTICLE II The Credits
26


 
 
 
SECTION 2.01.
Commitments
26


SECTION 2.02.
Loans and Borrowings
26


SECTION 2.03.
Requests for Borrowings
27


SECTION 2.04.
Intentionally Omitted
27


SECTION 2.05.
Swingline Loans
27


SECTION 2.06.
Letters of Credit
28


SECTION 2.07.
Funding of Borrowings
33


SECTION 2.08.
Interest Elections
34


SECTION 2.09.
Termination and Reduction of Commitments
35


SECTION 2.10.
Repayment of Loans; Evidence of Debt
35


SECTION 2.11.
Prepayment of Loans
36


SECTION 2.12.
Fees
37


SECTION 2.13.
Interest
37


SECTION 2.14.
Alternate Rate of Interest
38


SECTION 2.15.
Increased Costs
39


SECTION 2.16.
Break Funding Payments
40


SECTION 2.17.
Taxes
40


SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
44


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
45


SECTION 2.20.
Expansion Option
46


SECTION 2.21.
Defaulting Lenders
47


 
 
 
ARTICLE III Representations and Warranties
49


 
 
 
SECTION 3.01.
Organization; Powers; Subsidiaries
49


SECTION 3.02.
Authorization; Enforceability
49


SECTION 3.03.
Governmental Approvals; No Conflicts
49


SECTION 3.04.
Financial Condition; No Material Adverse Change
50


SECTION 3.05.
Properties
50




i
OC\2116458.1

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



SECTION 3.06.
Litigation, Environmental and Labor Matters
50


SECTION 3.07.
Compliance with Laws and Agreements
51


SECTION 3.08.
Investment Company Status
51


SECTION 3.09.
Taxes
51


SECTION 3.10.
ERISA
51


SECTION 3.11.
Disclosure
51


SECTION 3.12.
Federal Reserve Regulations
51


SECTION 3.13.
Liens
51


SECTION 3.14.
No Default
51


SECTION 3.15.
No Burdensome Restrictions
52


SECTION 3.16.
Solvency
52


SECTION 3.17.
Insurance
52


SECTION 3.18.
Security Interest in Collateral
52


SECTION 3.19.
Anti-Corruption Laws and Sanctions
52


SECTION 3.20.
Use of Proceeds
52


 
 
 
ARTICLE IV Conditions
53


 
 
 
SECTION 4.01.
Effective Date
53


SECTION 4.02.
Each Credit Event
56


 
 
 
ARTICLE V Affirmative Covenants
57


 
 
 
SECTION 5.01.
Financial Statements and Other Information
57


SECTION 5.02.
Notices of Material Events
58


SECTION 5.03.
Existence; Conduct of Business
58


SECTION 5.04.
Payment of Obligations
58


SECTION 5.05.
Maintenance of Properties; Insurance
59


SECTION 5.06.
Books and Records; Inspection Rights
59


SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
59


SECTION 5.08.
Use of Proceeds
60


SECTION 5.09.
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances
60


 
 
 
ARTICLE IV Negative Covenants
61


 
 
 
SECTION 6.01.
Indebtedness
61


SECTION 6.02.
Liens
62


SECTION 6.03.
Fundamental Changes and Asset Sales
63


SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
65


SECTION 6.05.
Swap Agreements
66


SECTION 6.06.
Transactions with Affiliates
66


SECTION 6.07.
Restricted Payments
67


SECTION 6.08.
Restrictive Agreements
67




ii
OC\2116458.1

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



SECTION 6.09.
Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
and HealthFusion Merger Agreement
67


SECTION 6.10.
Sale and Leaseback Transactions
69


SECTION 6.11.
Financial Covenants
69


 
 
 
ARTICLE VII Events of Default
69


 
 
 
ARTICLE VIII The Administrative Agent
71


 
 
 
ARTICLE IX Miscellaneous
75


 
 
 
SECTION 9.01.
Notices
75


SECTION 9.02.
Waivers; Amendments
77


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
79


SECTION 9.04.
Successors and Assigns
80


SECTION 9.05.
Survival
84


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
84


SECTION 9.07.
Severability
85


SECTION 9.08.
Right of Setoff
85


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
85


SECTION 9.10.
WAIVER OF JURY TRIAL; Reference Proceeding
85


SECTION 9.11.
Headings
87


SECTION 9.12.
Confidentiality
87


SECTION 9.13.
USA PATRIOT Act
88


SECTION 9.14.
Appointment for Perfection
88


SECTION 9.15.
Releases of Subsidiary Guarantors
88


SECTION 9.16.
Interest Rate Limitation
89


SECTION 9.17
No Advisory or Fiduciary Responsibility
89


 
 
 
ARTICLE X Borrower Guarantee
89




iii
OC\2116458.1

--------------------------------------------------------------------------------

Table of Contents
(continued)





SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 2.02 – Letter of Credit Commitments
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Solvency Certificate
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit E-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit E-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit E-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit F-1 – Form of Borrowing Request
Exhibit F-2 – Form of Interest Election Request






iv
OC\2116458.1

--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of January 4, 2016 among QUALITY
SYSTEMS, INC., a California corporation, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent, and BANK OF THE WEST, KEYBANK NATIONAL
ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted One Month LIBO Rate” means, with respect to any Swingline Loan for any
day, an interest rate per annum equal to the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 a.m., London time, on such day; provided further, that, if
the LIBOR Screen Rate at such time shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime



OC\2116458.1

--------------------------------------------------------------------------------




Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively. For the avoidance
of doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage equal
to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments); provided that in the case of Section 2.21 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Commitment shall be disregarded
in the calculation.
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Subsidiary Guarantor of its Equity Interests in a Foreign
Subsidiary.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:
 
Leverage Ratio:
Eurodollar Spread
ABR
Spread
Commitment Fee Rate
Category 1:
< 0.75 to 1.00
1.50%
0.50%
0.25%
Category 2:
≥ 0.75 to 1.00 but
< 1.25 to 1.00
1.75%
0.75%
0.30%
Category 3:
≥ 1.25 to 1.00 but
< 1.75 to 1.00
2.00%
1.00%
0.35%
Category 4:
≥ 1.75 to 1.00 but
< 2.25 to 1.00
2.25%
1.25%
0.40%
Category 5:
> 2.25 to 1.00
2.50%
1.50%
0.45%



For purposes of the foregoing,
(i)    if at any time the Borrower fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01(a) or (b), as
applicable, Category 5 shall be deemed applicable for the period commencing
three (3) Business Days after the required date of delivery and ending on the
date which is three (3) Business Days after the Financials are actually
delivered, after which the Category shall be determined in accordance with the
table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter

2



--------------------------------------------------------------------------------




ending after the Effective Date and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with this Agreement.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

3



--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Quality Systems, Inc., a California corporation.
“Borrower Audited Financial Statements” has the meaning assigned to such term in
Section 4.01(i)(i).
“Borrower Unaudited Financial Statements” has the meaning assigned to such term
in Section 4.01(i)(iii).
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit F-1.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles, California are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollars in the London
interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“CFC” means a controlled foreign corporation as defined in Section 957 of the
Code.
“Change in Control” means (a) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were not (i) directors of the Borrower
on the date of this Agreement or (ii) nominated or appointed by the board of
directors of the Borrower; or (c) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the

4



--------------------------------------------------------------------------------




adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Bank of the West, KeyBank National
Association and Wells Fargo Bank, National Association in its capacity as a
co-documentation agent for the credit facility evidenced by this Agreement.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

5



--------------------------------------------------------------------------------




“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
“Consolidated EBITDA” means, with reference to any period, (a) Consolidated Net
Income plus, (b) without duplication and to the extent deducted in determining
Consolidated Net Income, the sum of (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary or non-recurring (A) non-cash charges,
expenses or losses incurred other than in the ordinary course of business and
(B) cash charges, expenses or losses incurred other than in the ordinary course
of business (including, without limitation, any fees and expenses incurred in
connection with Permitted Acquisitions and incurrence of Indebtedness or other
investments, in each case, permitted by this Agreement and whether or not such
transactions are consummated); provided that such charges, expenses or losses
added back pursuant to this clause (v)(B) may not exceed $5,000,000 during any
rolling four-quarter period, (vi) non-cash expenses (including stock based
compensation), (vii) fees and expenses paid to the Credit Parties under the Loan
Documents; (viii) losses from currency exchange transactions and (ix) fees and
expenses incurred in connection with the HealthFusion Acquisition, minus,
(xi) to the extent included in determining Consolidated Net Income, the sum of
(1) interest income, (2) income tax credits and refunds (to the extent not
netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v) or (vi) above subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were incurred, to the
extent and only to the extent that, for any rolling four quarter period, such
cash payments exceed an amount equal to $5,000,000 minus the amount added back
to EBITDA pursuant to clause (v)(B) above, (4) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business and (5) gains from currency exchange transactions, all calculated for
the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis. For the purposes of calculating Consolidated EBITDA (other than in
connection with any calculation of the Fixed Charge Coverage Ratio) for any
period of four consecutive fiscal quarters (each such period, a “Reference
Period”), (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, Consolidated EBITDA for
such Reference Period shall be calculated after giving effect thereto on a
pro forma basis as if such Material Disposition occurred on the first day of
such Reference Period, and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving effect thereto on a
pro forma basis as if such Material Acquisition occurred on the first day of
such Reference Period. In addition, for purposes of determining Consolidated
EBITDA under this Agreement for any Reference Period (i) Consolidated EBITDA for
the fiscal quarter ended December 31, 2014, shall be deemed to be $17,900,000,
(ii) Consolidated EBITDA for the fiscal quarter ended March 31, 2015, shall be
deemed to be $21,900,000, (iii) Consolidated EBITDA for the fiscal quarter ended
June 30, 2015, shall be deemed to be $18,500,000 and (iv) Consolidated EBITDA
for the fiscal quarter ended September 30, 2015, shall be deemed to be
$22,500,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP). In the event that the Borrower or any Subsidiary shall have completed a
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated Interest Expense (other than in connection with
any calculation of the Fixed Charge Coverage Ratio) shall be determined for such
period

6



--------------------------------------------------------------------------------




on a pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or a
Subsidiary of the Borrower.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness (excluding Earnout Obligations
and deferred compensation) of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such date in accordance with GAAP, (b) the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries relating to the
maximum drawing amount of all letters of credit and bankers acceptances
outstanding and (c) the aggregate amount of Indebtedness of the type referred to
in clauses (a) or (b) hereof of a Person (other than the Borrower or any
Subsidiary) guaranteed by the Borrower or any of its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party or the Borrower, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under

7



--------------------------------------------------------------------------------




this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by such Credit Party or the
Borrower, as applicable, of such certification in form and substance
satisfactory to the Administrative Agent, or (d) has become, or has a Lender
Parent that has become, the subject of a Bankruptcy Event.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, excluding (a) any Foreign
Subsidiary Holding Corporation and (b) any direct or indirect Subsidiary,
organized under the laws of a jurisdiction located in the United States of
America, of a Foreign Subsidiary that is a CFC.
“Earnout Obligations” means, in connection with any acquisition, the obligation
of the Borrower or any Subsidiary to pay a portion of the purchase price after
the closing date thereof that is structured as an earnout or similar contingent
payment or arrangement. The amount of any Earnout Obligation at any time shall
be the amount reasonably estimated by the Borrower at such time to be or become
payable pursuant to such obligation.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person,

8



--------------------------------------------------------------------------------




and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any of the foregoing from such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal

9



--------------------------------------------------------------------------------




withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which the Borrower and the Subsidiary Guarantors directly owns or Controls more
than 50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.
“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA minus Consolidated Capital Expenditures minus 75% of capitalized software
capital expenditures minus expenses for taxes paid in cash to (b) Consolidated
Interest Expense paid in cash, in each case, for the period of four
(4) consecutive fiscal quarters ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), all calculated for the Borrower and its Subsidiaries on a consolidated
basis.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

10



--------------------------------------------------------------------------------




“Foreign Subsidiary Holding Corporation” means any Domestic Subsidiary of the
Borrower that holds no other assets other than equity or Indebtedness of one or
more Foreign Subsidiaries that are CFCs and other de minimis assets related
thereto.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“HealthFusion” means HealthFusion Holdings, Inc., a Delaware corporation.
“HealthFusion Acquisition” means the acquisition by the Borrower of HealthFusion
pursuant to the terms of the HealthFusion Merger Agreement.
“HealthFusion Audited Financial Statements” has the meaning assigned to such
term in Section 4.01(i)(ii).
“HealthFusion Material Adverse Effect” means a change, event or circumstance,
the effect of which is both material and adverse to the Current Company
Business, results of operations or condition (financial or otherwise) of the
Group Companies, taken as a whole; provided, however, that none of the following
shall be deemed, either alone or in combination, to constitute, and none of the
following shall be

11



--------------------------------------------------------------------------------




taken into account in determining whether there has been or will be, a Company
Material Adverse Effect: (i) conditions affecting (A) any of the industries in
which the Group Companies operate or participate or (B) the U.S. economy or
financial or capital markets (including interest rates) or political conditions
in the U.S.; (ii) any failure by a Group Company to meet internal or other
estimates, predictions, projections or forecasts, including as provided to
Parent by the Company or any of the Company’s representatives (provided, that
the facts giving rise or contributing to any such failure may be deemed to
constitute, or be taken into account in determining whether there has been, a
Company Material Adverse Effect); (iii) any changes arising from the
announcement or pendency of any of the transactions contemplated by this
Agreement or any other related transaction document or the identity or
involvement of Parent; (iv) the taking of any action by Parent or any of
Parent’s Subsidiaries, or the taking of any action by the Company approved in
writing by Parent or that are otherwise expressly required under the terms of
this Agreement; (v)  any change in accounting requirements or principles or any
change in Laws or the interpretation thereof; or (vi) acts of war, hostilities
or terrorism or any escalation or material worsening of any such acts of war,
hostilities or terrorism, or the occurrence or escalation of any other calamity
or crisis, except, for purposes of clauses (i), (v) and (vi), to the extent, and
only to the extent, that such conditions have a materially disproportionate
impact on the Company as compared to other Persons engaged in the same industry.
Solely for purposes of this definition, (i) each reference to “this Agreement”
shall mean the HealthFusion Merger Agreement without giving effect to any
amendment, restatement, supplement or other modification thereof and (ii) each
other capitalized term in this definition shall have the meaning given to such
term in the HealthFusion Merger Agreement without giving effect to any
amendment, restatement, supplement or other modification thereof.
“HealthFusion Merger Agreement” means the Agreement and Plan of Merger dated
October 30, 2015 among the Borrower, Ivory Merger Sub, Inc., HealthFusion and
Seth Flam, Sol Lizerbram and Jonathan Flam, including all exhibits, schedules
and annexes thereto, in each case as amended pursuant to the terms hereof.
“HealthFusion Unaudited Financial Statements” has the meaning assigned to such
term in Section 4.01(i)(iii).
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect

12



--------------------------------------------------------------------------------




of the deferred purchase price of property or services (excluding accounts
payable and other current accrued expenses incurred and paid in the ordinary
course of business), including, for the avoidance of doubt, any Earnout
Obligations, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
November 12, 2015 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit F-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurodollar Loan (other than a Swingline Loan), the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the

13



--------------------------------------------------------------------------------




LIBOR Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of (a) JPMorgan Chase Bank, N.A., (b) U.S. Bank
National Association and (c) and each other Lender designated by the Borrower as
an “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lead Arranger” means each of J.P. Morgan Securities LLC and U.S. Bank National
Association in its capacity as a joint lead arranger and joint bookrunner for
the credit facility evidenced by this Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and each
Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent; each Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Borrower, the Administrative Agent and the
Issuing Banks; provided that any increase in the Letter of Credit Commitment
with respect to any Issuing Bank, or any decrease in the Letter of Credit
Commitment with respect to any Issuing Bank to an amount not less than such
Issuing Bank’s Letter of Credit Commitment as of the Effective Date or the date
of its initial Letter of Credit Commitment, shall only require the consent of
the Borrower and such Issuing Bank.

14



--------------------------------------------------------------------------------




“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), all calculated for the Borrower and its Subsidiaries on a consolidated
basis.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on page LIBOR01 of the Reuters screen or, in the event such rate
does not appear on such Reuters page, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Interest Period
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments and documents
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, letter of credit agreements, UCC
filings, letter of credit applications and any agreements between the Borrower
and any Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment
or the respective rights and obligations between the Borrower and such Issuing
Bank in connection with the issuance of Letters of Credit, and any other
documents prepared in connection with the other Loan Documents, if any. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

15



--------------------------------------------------------------------------------




“Long-Term Deferred Items” means as of any date the amount of non-current
deferred revenue and non-current deferred rent of the Borrower and its
Subsidiaries on such date, all determined on a consolidated basis in accordance
with GAAP.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $20,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or (c) the
validity or enforceability of this Agreement or any and all other Loan Documents
or the rights or remedies of the Administrative Agent and the Lenders
thereunder.
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$20,000,000.
“Material Domestic Subsidiary” means each Domestic Subsidiary (a) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a)), contributed greater than five percent (5%) of Consolidated EBITDA for
such period or (b) which contributed greater than five percent (5%) of
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any such
period or ten percent (10%) of Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) Business Days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means January 4, 2021.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

16



--------------------------------------------------------------------------------




“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect (including giving effect on
a pro forma basis) thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto,

17



--------------------------------------------------------------------------------




(c) all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.09 shall have been taken or shall be taken
concurrently with the closing of such Acquisition, (d) the Borrower and the
Subsidiaries are in compliance, on a pro forma basis, with the covenants
contained in Section 6.11 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds $25,000,000,
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer or other executive officer of the Borrower to such effect,
together with all relevant financial information, statements and projections
requested by the Administrative Agent and (e) in the case of a merger or
consolidation involving (I) the Borrower, the Borrower is the surviving entity
of such merger and/or consolidation and (II) any Subsidiary and not the
Borrower, a Subsidiary is the surviving entity of such merger and/or
consolidation.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit of cash and securities in favor of bank, other depository
institutions, and brokerage firms; and
(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:

18



--------------------------------------------------------------------------------




(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;
(c)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(f)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940 and (ii)  have portfolio
assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).

19



--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time; provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Restricted Payment Requirements” means, with respect to any Restricted Payment
made by the Borrower or any Subsidiary in reliance upon Section 6.07(e), the
following:
(a)    no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect (including
giving effect on a pro forma basis) thereto;
(b)    the amount of unrestricted and unencumbered (other than pursuant to the
Loan Documents) cash and Permitted Investments of the Loan Parties that is
denominated in Dollars and maintained in the United States shall not be less
than $25,000,000 immediately after giving effect to any such Restricted Payment;
(c)    no more than $11,500,000 in Restricted Payments shall have been made in
reliance upon Section 6.07(e) during any four consecutive fiscal quarter period
occurring from the Effective Date through and including March 31, 2017; provided
that Restricted Payments made prior to the Effective Date shall not be included
in any determination of compliance with this clause (c); and
(d)    with respect to any Restricted Payment made in reliance upon Section
6.07(e) on or after April 1, 2017, (i) there shall be no dollar limit on
Restricted Payments made when the Leverage Ratio is less than 1.50 to 1.00
immediately before and after giving effect (including giving effect on a pro
forma basis) to such Restricted Payment (based on the most recently delivered
financials under Section 5.01(a) or (b), as applicable), and (ii) there shall be
an aggregate dollar limit of $11,500,000 beginning on the date on which such
Restricted Payment is made and ending twelve months thereafter if the Leverage
Ratio equals or exceeds 1.50 to 1.00 immediately before and after giving effect
(including giving effect on a pro forma basis) to such Restricted Payment (based
on the most recently delivered financials under Section 5.01(a) or (b), as
applicable); provided, that if the Leverage Ratio falls below 1.50 to 1.00 in a
subsequent reporting period, such $11,500,000 limitation shall cease; provided,
further, if the Leverage Ratio shall return to being equal to or greater than
1.50 to 1.00, a new twelve-month period shall begin with a new $11,500,000 cap
on Restricted Payments under this clause.

20



--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state having jurisdiction over the Borrower or any
Subsidiary, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state having jurisdiction over the Borrower or any Subsidiary or Her Majesty’s
Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (b) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (d) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (e) their respective successors and (in the case
of a Lender or an Issuing Bank, permitted) transferees and assigns.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by

21



--------------------------------------------------------------------------------




this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time.
“Solvent” means, in reference to any Person, (a) the fair value of the assets of
such Person and its Subsidiaries, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of such Person and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person and its Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) such Person and its Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.
“Specified Dividend” means the payment by the Borrower on January 4, 2016 of the
dividend publicly declared by the Borrower on October 21, 2015 in an aggregate
amount not to exceed $10,700,000.
“Specified Representations” means those representations and warranties made in
Sections 3.01(a), 3.02, 3.03(b) (solely with respect to each Loan Party),
3.03(c)(i) (solely with respect to the Loan Documents), 3.08, 3.12, 3.16(a),
3.18 (subject to the final paragraph set forth in Section 4.01(f)), 3.19 and
3.20.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

22



--------------------------------------------------------------------------------




“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means U.S. Bank National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

23



--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.
“Transactions” means (a) the HealthFusion Acquisition, (b) the refinancing of
certain Indebtedness of HealthFusion and its Subsidiaries as contemplated by
Section 4.01(h), (c) the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, (d) the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder and (e) the payment of fees, commissions,
transaction costs and expenses incurred in connection with each of the
foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the issue of perfection of
security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall

24



--------------------------------------------------------------------------------




include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the

25



--------------------------------------------------------------------------------




period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).
SECTION 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent on behalf of
the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness. Without limiting the foregoing, the
Secured Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Administrative Agent on behalf of the Lenders may
have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.
ARTICLE II

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrower in Dollars from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Total Revolving Credit Exposure exceeding the aggregate Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type made by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be a Eurodollar Loan. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

26



--------------------------------------------------------------------------------




(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Eurodollar Borrowings (other
than Swingline Loans) outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing (other than
Swingline Loans, which shall be made pursuant to Section 2.05), the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
date of the proposed Borrowing; provided that no such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) shall be required. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
other electronic communication to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Intentionally Omitted.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, from time to time during the Availability Period the Swingline
Lender may in its sole discretion make Swingline Loans in Dollars to the
Borrower, in an aggregate principal amount at any time outstanding that

27



--------------------------------------------------------------------------------




will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding $10,000,000, (ii) the Swingline Lender’s Revolving Credit
Exposure exceeding its Commitment, or (iii) the Total Revolving Credit Exposure
exceeding the aggregate Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or other electronic
communication), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by transfer of immediately
available funds to an account of the Borrower designated by the Borrower in the
applicable request, by 3:00 p.m., New York City time, on the requested date of
such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the

28



--------------------------------------------------------------------------------




Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if the Borrower
were the sole account party in respect of such Letter of Credit (the Borrower
hereby irrevocably waiving any defenses that might otherwise be available to it
as a guarantor or surety of the obligations of such a Subsidiary that is an
account party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (not later than three (3) Business Days (or
such shorter period as the applicable Issuing Lender shall agree) in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $10,000,000, (ii) no Lender’s Revolving Credit Exposure shall
exceed its Commitment, (iii) the Total Revolving Credit Exposure shall not
exceed the aggregate Commitments and (iv) with respect to any Issuing Bank, the
sum of the aggregate undrawn amount of all outstanding Letters of Credit issued
by such Issuing Bank at such time plus the aggregate amount of all LC
Disbursements made by such Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrower at such time shall not exceed the Letter of Credit
Commitment of such Issuing Bank. The Borrower may, at any time and from time to
time, reduce or increase the Letter of Credit Commitment of any Issuing Bank as
provided in the definition of Letter of Credit Commitment; provided that the
Borrower shall not reduce or increase the Letter of Credit Commitment of any
Issuing Bank if, after giving effect of such reduction or increase, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.
Notwithstanding the foregoing, any Letter of Credit issued in the final year
prior to the Maturity Date may expire no later than one year after the Maturity
Date so long as the Borrower

29



--------------------------------------------------------------------------------




cash collateralizes an amount equal to 103% of the face amount of such Letter of
Credit, by no later than five (5) Business Days prior to the Maturity Date, in
the manner described in Section 2.06(j) and otherwise on terms and conditions
reasonably acceptable to the applicable Issuing Bank and the Administrative
Agent.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement.
(i)    If any Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit issued by such Issuing Bank, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date such Issuing Bank made such
LC Disbursement not later than 1:00 p.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt.
(ii)    If the Borrower fails to make such payment described in the foregoing
clause (e)(i) when due, then the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof and, promptly
following receipt of such notice:
(A)    subject to the conditions to borrowing set forth in this Agreement (other
than (I) delivery of a Borrowing Request, (II) the condition that no Default
shall have occurred and be continuing and (III) the bring down of the
representation and warranty that no Default shall have occurred and be
continuing; provided that, notwithstanding the foregoing, no Borrowing may be
made pursuant to this Section 2.06(e)(ii)(A) at any time an Event of Default has
occurred and is continuing), (x) the Borrower shall be deemed to have requested
an ABR Revolving Borrowing in accordance with Section 2.03 in an equivalent
amount of such LC Disbursement, (y) each Lender shall fund its Applicable
Percentage of such deemed ABR Revolving Borrowing as provided in Section 2.07
with respect to Loans made by such Lender and (z) to the extent so financed, the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders and the Borrower’s obligation to
reimburse such amount of the LC Disbursement

30



--------------------------------------------------------------------------------




so financed shall be discharged and replaced by the resulting ABR Revolving
Borrowing; and
(B)    to the extent such LC Disbursement is not financed pursuant to an ABR
Revolving Borrowing made pursuant to clause (A) above, (x) each Lender shall pay
to the Administrative Agent its Applicable Percentage of the payment then due
from the Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders) and (y) the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders; provided that any payment made by a Lender pursuant to this clause
(B) to reimburse any Issuing Bank for any LC Disbursement shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(iii)    Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.06(e), the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made an ABR Revolving Borrowing pursuant to clause (ii)(A)
above, then to such Lenders as their interests may appear or, to the extent that
Lenders have made payments pursuant to clause (ii)(B) above to reimburse any
Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by an Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (the parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination). In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit issued by any Issuing Bank, such Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility

31



--------------------------------------------------------------------------------




for further investigation, regardless of any notice or information to the
contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank. Each
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or other electronic communication) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Banks and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank and Designation of a new Issuing Bank. Any
Issuing Bank may be replaced or any new Issuing Bank (which new Issuing Bank
shall be a Lender that has agreed to such designation and is reasonably
acceptable to the Administrative Agent) may be designated at any time by written
agreement among the Borrower, the Administrative Agent and either the new
Issuing Bank or the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement or
addition of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such addition, (i) the new Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such new or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. From and after the effective date of any such replacement, (A) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (B) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. In addition, in connection with
any addition of a new Issuing Bank, each Issuing Bank may, with the consent of
the Borrower and the Administrative Agent change its Letter of Credit
Commitment.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day immediately following the Business Day that the
Borrower receives notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash

32



--------------------------------------------------------------------------------




collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders (the “LC Collateral Account”), an amount in cash
equal to 103% of the amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse any applicable Issuing Bank (ratably in the
case of more than one Issuing Bank) for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.
(k)    Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by transfer of immediately available funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

33



--------------------------------------------------------------------------------




(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If both the Borrower and such Lender pay such amount
to the Administrative Agent, then the Administrative Agent shall refund the
payment made by the Borrower.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy or other electronic communication to the Administrative
Agent of a written Interest Election Request signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d) or (ii) convert any Borrowing to
a Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

34



--------------------------------------------------------------------------------




(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be continued as
a Eurodollar Borrowing having an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Total Revolving Credit Exposure would exceed the aggregate
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case the effective date of such
termination may be delayed or such termination may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date (as such effective date is previously delayed hereunder)) if such condition
is not satisfied or that satisfaction of such condition will be delayed. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the fifth Business Day after such Swingline Loan is
made and on the Maturity Date; provided that on each date that a Revolving
Borrowing is made, the

35



--------------------------------------------------------------------------------




Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    Subject to the entries in the Register, which shall be controlling, the
entries made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably acceptable to the Administrative Agent and the Borrower. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
SECTION 2.11.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing (other than Swingline Loans), not later
than 1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked or delayed if such notice of termination is revoked
or delayed in accordance with Section 2.09. Promptly following receipt of any
such notice relating to a Revolving Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments, if any, pursuant to Section 2.16.

36



--------------------------------------------------------------------------------




(b)    If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Commitments, the Borrower shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Credit Exposures minus the amount of LC Exposure that has been
cash collateralized to be less than or equal to the aggregate Commitments.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Commitment of such Lender terminates. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
reasonable and standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the third (3rd) Business Day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

37



--------------------------------------------------------------------------------




(b)    The Loans comprising each Eurodollar Borrowing (other than Swingline
Loans) shall bear interest at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
(c)    The Swingline Loans shall bear interest at the Adjusted One Month LIBO
Rate plus the Applicable Rate.
(d)    Notwithstanding the foregoing, (i) during the occurrence and continuance
of any Event of Default described in paragraph (a) of Article VII, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (x) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (y) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section and (ii)
during the occurrence and continuance of any other Event of Default, the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (x) all Loans
shall bear interest at 2% plus the rate otherwise applicable to such Loans as
provided in the preceding paragraphs of this Section or (y) in the case of any
other amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or other electronic communication as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist,

38



--------------------------------------------------------------------------------




(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s

39



--------------------------------------------------------------------------------




right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan (other than Swingline Loans) other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.11),
(b) the conversion of any Eurodollar Loan (other than Swingline Loans) other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan (other than Swingline
Loans) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked or extended under Section 2.11 and is
revoked or extended in accordance therewith but not including any such failure
that results from a notice under Section 2.14) or (d) the assignment of any
Eurodollar Loan (other than Swingline Loans) other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the

40



--------------------------------------------------------------------------------




Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under

41



--------------------------------------------------------------------------------




this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may

42



--------------------------------------------------------------------------------




be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Administrative Agent. If the Administrative Agent is a U.S. Person, it
shall deliver two executed originals of IRS Form W-9 certifying that it is
exempt from U.S. federal backup withholding tax. Otherwise, the Administrative
Agent (including any successor Administrative Agent that is not a U.S. Person)
shall deliver two duly completed copies of IRS Form W-8 and any other required
documentation to

43



--------------------------------------------------------------------------------




establish that the Loan Parties can make payments to the Administrative Agent
without deduction or withholding of any Taxes imposed by the United States.
(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
1:00 p.m., New York City time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and each
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred three percent (103%) of
the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as cash collateral for such Obligations, and sixth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by the
Borrower. Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class (other than Swingline Loans), except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
(c)    Intentionally Omitted.

44



--------------------------------------------------------------------------------




(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Revolving Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof unless consented to
by the Required Lenders (as to which the provisions of this paragraph shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then, at the request of the Borrower, such Lender shall use reasonable efforts
to designate

45



--------------------------------------------------------------------------------




a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent (which consent shall not
unreasonably be withheld, delayed or conditioned) of the Administrative Agent
(and if a Commitment is being assigned, each Issuing Bank and the Swingline
Lender), in each case to the extent that such consent would be required for such
assignment pursuant to Section 9.04, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.20.    Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000;
provided that, as of the Effective Date, the aggregate amount of all such
increases and all such Incremental Term Loans shall not exceed $0. The Borrower
may arrange for any such increase or Incremental Term Loans to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
or to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), which agree to
increase their existing Commitments, or to participate in or provide such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent (such approval not to be unreasonably
withheld, delayed or conditioned) and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loans
pursuant to this Section 2.20. Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.20 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) or tranche of Incremental Term
Loans shall become

46



--------------------------------------------------------------------------------




effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
or other executive officer of the Borrower and (B) the Borrower shall be in
compliance (immediately before and after giving effect (including giving effect
on a pro forma basis after giving effect to the application on such date of the
proceeds of any Loans funded on such date) to such increase or Incremental Term
Loans, as applicable) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrower (including, without limitation, resolutions with
respect to borrowing such increase). On the effective date of any increase in
the Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan (other
than Swingline Loans), shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 2.16 if the deemed payment occurs other
than on the last day of the related Interest Periods. The Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans; provided that (i) the
terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time. In
connection with any increase of the Commitments or Incremental Term Loans
pursuant to this Section 2.20, any Augmenting Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

47



--------------------------------------------------------------------------------




(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the applicable Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable ratably to the
applicable Issuing Banks until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non‑Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

48



--------------------------------------------------------------------------------




In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers; Subsidiaries. (a) Each of the Borrower
and its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. (b) Schedule 3.01 hereto identifies, as of the Effective Date, each
Subsidiary, noting whether such Subsidiary is a Material Domestic Subsidiary,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. (c) All of
the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and, as of the Effective Date, all such shares and other equity interests
indicated on Schedule 3.01 as owned by the Borrower or another Subsidiary are
owned, beneficially and of record, by the Borrower or any Subsidiary free and
clear of all Liens, other than Liens permitted pursuant to this Agreement. (d)
As of the Effective Date, there are no outstanding commitments or other
obligations of the Borrower or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of the Borrower or any Subsidiary.
SECTION 3.02.    Authorization; Enforceability. The execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents,
and, in the case of the Borrower, the borrowing of Loans and other credit
extensions, the use of proceeds thereof and the issuance of Letters of Credit
hereunder, in each case, are within each Loan Party’s organizational powers and
have been duly authorized by all necessary organizational actions and, if
required, actions by equity holders of such Loan Party. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Loan Parties of this Agreement and the other Loan
Documents, and, in the case of the Borrower, the borrowing of Loans and other
credit extensions, the use of proceeds thereof and the issuance of Letters of
Credit hereunder, in each case, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made

49



--------------------------------------------------------------------------------




and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries, (c) will not violate in any material respect (i) any applicable
law or regulation binding on the Borrower or any of its Subsidiaries or their
respective properties or (ii) any order of any Governmental Authority, (d) will
not violate or result in a default under any indenture, instrument or other
agreement evidencing any Material Indebtedness (or involving aggregate
consideration payable to or by the Borrower or any of its Subsidiaries in excess
of $15,000,000) binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, other than Liens created under the Loan Documents.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower Audited Financial Statements and the Borrower Unaudited Financial
Statements and, to the knowledge of the Borrower, the HealthFusion Audited
Financial Statements and the HealthFusion Unaudited Financial Statements, in
each case present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries or HealthFusion and its consolidated Subsidiaries, as the case may
be, for the periods covered thereby in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the Borrower Unaudited
Financial Statements and the HealthFusion Unaudited Financial Statements.
(b)    Since March 31, 2015, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or any other Loan Documents.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any
reasonable basis for any Environmental Liability.
(c)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect (a) there are no strikes, lockouts
or slowdowns against the Borrower or

50



--------------------------------------------------------------------------------




any of its Subsidiaries pending or, to their knowledge, threatened and (b) the
hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law relating to such matters.
The consummation of the HealthFusion Acquisition will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.
SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08.    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or required to register
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, at the time of and in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time prepared.
SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.14.    No Default. No Default or Event of Default has occurred and is
continuing.

51



--------------------------------------------------------------------------------




SECTION 3.15.    No Burdensome Restrictions. No Subsidiary is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
SECTION 3.16.    Solvency.
(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, on a consolidated basis, are
and will be Solvent.
(b)    The Borrower does not intend to, nor will it permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.17.    Insurance. The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
SECTION 3.18.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid perfected Liens on
all the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law, (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral, and (c) Liens permitted pursuant to Section 6.02, to the
extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law.
SECTION 3.19.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.
SECTION 3.20.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit have been used and will be used solely for the purposes provided in
Section 5.08.

52



--------------------------------------------------------------------------------




ARTICLE IV

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party hereto and thereto either (i) a counterpart of this
Agreement and each other Loan Document signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and each
other Loan Document to which it is a party.
(b)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received (x) a good standing certificate (or analogous documentation if
applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and (y) a certificate of the Secretary
or an Assistant Secretary of each Loan Party certifying the following:
(i)    that there have been no changes in the Certificate of Incorporation or
other charter document of such Loan Party, as attached thereto and as certified
as of a recent date by the Secretary of State (or analogous governmental entity)
of the jurisdiction of its organization, since the date of the certification
thereof by such governmental entity;
(ii)    the By-Laws or other applicable organizational document, as attached
thereto, of such Loan Party is in effect on the date of such certification;
(iii)    the resolutions of the Board of Directors or other governing body of
such Loan Party authorizing the execution, delivery and performance of each Loan
Document to which it is a party; and
(iv)    the names and true signatures of the incumbent officers of each Loan
Party authorized to sign the Loan Documents to which it is a party, and (in the
case of the Borrower) authorized to request a Borrowing or the issuance of a
Letter of Credit hereunder.
(c)    Opinions of Counsel. The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Latham & Watkins LLP, counsel for
the Loan Parties, and (ii) Jocelyn A. Leavitt, General Counsel of the Borrower,
in each case, covering such matters relating to the Loan Parties and the Loan
Documents as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate signed by the President, a Vice President or a Financial Officer of
the Borrower certifying that (i) the Specified Representations are true and
correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by materiality or Material Adverse
Effect), (ii) since August 31, 2015, no state of facts, condition, change,
development or event with respect to HealthFusion has occurred which,
individually or in the aggregate, has had or could reasonably be expected to
have a HealthFusion Material Adverse Effect, (iii) the HealthFusion Acquisition
has been consummated, or substantially simultaneously with the initial

53



--------------------------------------------------------------------------------




Borrowings hereunder, shall be consummated, in all material respects in
accordance with the terms of the HealthFusion Merger Agreement and (iv) the
Borrower and its Subsidiaries have available cash in an amount not less than
$50,000,000 for purposes of financing a portion of the HealthFusion Acquisition
and the related fees and expenses with respect to the Transactions.
(e)    Solvency Certificate. The Administrative Agent shall have received a
certificate of the chief financial officer of the Borrower substantially in the
form of Exhibit B.
(f)    Perfection and Priority of Liens. The Administrative Agent (or its
counsel) shall have received the following:
(i)    results of lien searches with respect to the Loan Parties and their
respective Subsidiaries (including a search as to judgments, bankruptcy, tax and
UCC matters) in each jurisdiction and filing office in which filings or
recordations under applicable Uniform Commercial Code or other applicable law
should be made to evidence or perfect a security interest with respect to such
matters along with copies of the financing statements on file referenced in such
searches and, in each case, indicating that the assets of such Loan Party or
such Subsidiary are free and clear of all Liens (other than Liens permitted
hereunder);
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    all certificates evidencing any certificated Equity Interests and all
other instruments pledged to the Administrative Agent pursuant to the Security
Agreement, together with duly executed in blank and undated stock powers,
allonges, pledge instructions and acknowledgments, as appropriate, attached
thereto;
(iv)    evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement have been taken (including, without limitation, duly executed
short-form filings with the United States Patent and Trademark Office and the
United States Copyright Office, receipt of duly executed payoff letters and
UCC-3 termination statements); and
(v)    certificates of insurance listing the Administrative Agent as (A) lender
loss payee for the property casualty insurance policies of the Borrower and the
Subsidiary Guarantors, together with separate lender loss payable endorsements
and (B) additional insured with respect to the liability insurance of the
Borrower and the Subsidiary Guarantors, together with separate additional
insured endorsements.
Notwithstanding anything to the contrary in this clause (f), to the extent any
security interest in any Collateral is not or cannot be provided and/or
perfected on the Effective Date (other than the pledge and perfection of the
security interests (1) in the certificated Equity Interests of any Domestic
Subsidiaries of the Borrower (to the extent required by the Loan Documents), (2)
in other assets with respect to which a Lien may be perfected by the filing of a
financing statement under the Uniform Commercial Code) and (3) short-form
filings with the United States Patent and Trademark Office or United States
Copyright Office) after the Borrower’s use of commercially reasonable efforts to
do so or without undue burden or expense, then the provision and/or perfection
of a security interest in such Collateral shall not constitute a condition
precedent to the availability of the credit facility evidenced by this Agreement
on the Effective Date, but instead shall be required to be delivered within
sixty (60) days after the Effective Date, subject to such extensions as are

54



--------------------------------------------------------------------------------




reasonably agreed by the Administrative Agent, pursuant to arrangements to be
mutually agreed by the Administrative Agent and the Borrower acting reasonably).
(g)    HealthFusion Acquisition. The HealthFusion Acquisition shall have been
consummated, or substantially simultaneously with the initial Borrowings
hereunder, shall be consummated, in all material respects in accordance with the
terms of the HealthFusion Merger Agreement, without giving effect to any
modifications, amendments, consents or waivers by the Borrower that are
materially adverse to the interests of the Lenders or the Lead Arrangers, unless
consented to in writing by the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned).
(h)    Borrowing Request; Funding Indemnification Letter. The Administrative
Agent shall have received (i) a Borrowing Request in accordance with Section
2.03 and (ii) if the Borrower requests a Eurodollar Borrowing for the initial
Loans to be made on the Effective Date, a customary funding indemnification
letter in form and substance reasonably satisfactory to the Administrative
Agent.
(i)    Existing Indebtedness. The Administrative Agent shall have received
evidence reasonably satisfactory to it that (i) after giving effect to the
HealthFusion Acquisition, the Borrower and its Subsidiaries shall have
outstanding no third party Indebtedness for borrowed money, other than the
credit facility evidenced by this Agreement and other Indebtedness permitted
hereunder and (ii) all Indebtedness to be repaid on the Effective Date has been,
or substantially concurrently with the Effective Date will be, repaid, and all
Liens (other than Liens permitted to remain outstanding under this Agreement)
have been, or substantially concurrently with the Effective Date will be,
discharged.
(j)    Financial Matters. The Administrative Agent and the Lenders shall have
received:
(i)    audited financial statements of the Borrower for the three most recent
fiscal years of the Borrower ended at least 90 days prior to the Effective Date
(the “Borrower Audited Financial Statements”);
(ii)    audited financial statements of HealthFusion for the two most recent
fiscal years of HealthFusion ended at least 90 days prior to the Effective Date
(the “HealthFusion Audited Financial Statements”);
(iii)    unaudited interim consolidated financial statements of the Borrower and
of HealthFusion for each quarterly period ended after the latest fiscal year
referred to in clause (i) or clause (ii) above, as applicable, and ended at
least 60 days prior to the Effective Date (such unaudited financial statement of
the Borrower being referred to as the “Borrower Unaudited Financial Statements”
and such unaudited financial statement of HealthFusion being referred to as the
“HealthFusion Unaudited Financial Statements”);
(iv)    annual management prepared financial projections that are reasonably
acceptable to the Lead Arrangers (including balance sheets, income statements
and cash flow statements) for the Borrower and its Subsidiaries for the
five-year period ending (and including) fiscal year 2020 of the Borrower. The
Administrative Agent and the Lead Arrangers acknowledge that the management
prepared financial projections delivered prior to the date hereof are
acceptable; and
(v)    a pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of the date of the most recent consolidated balance sheet
delivered pursuant to clause (i) or (ii) above and a pro forma statement of
operations for the most recent 12-month period ending on the last day of such
period, in each case adjusted to give effect to the consummation of the
Transactions and the

55



--------------------------------------------------------------------------------




financings contemplated hereby as if such transactions, with respect to the pro
forma balance sheet, had occurred on such date or with respect to the pro forma
statements of operations, had occurred on the first day of the most recently
completed fiscal year, and consistent in all material respects with the
forecasts previously provided to the Administrative Agent and the Lead
Arrangers.
(k)    PATRIOT Act. The Administrative Agent and the Lead Arrangers shall have
received all documentation and other information about the Borrower, the
Subsidiary Guarantors and their Subsidiaries that shall have been reasonably
requested by the Administrative Agent or any Lead Arranger in writing at least
10 days prior to the Effective Date and that the Administrative Agent and the
Lead Arrangers determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act.
(l)    Fees; Expenses. The Administrative Agent shall have received all fees due
and payable to the Administrative Agent, the Lead Arrangers and the Lenders on
or prior to the Effective Date, and all expenses to be paid or reimbursed to the
Administrative Agent and the Lead Arrangers that have been invoiced prior to the
Effective Date shall have been paid, which amounts may be paid, in each case,
from the proceeds of the initial Borrowings hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date (and shall distribute a fully executed copy of the Credit
Agreement to the Lenders and an executed promissory note to each Lender
requesting a promissory note pursuant to Section 2.10(e)), and such notice shall
be conclusive and binding.
Notwithstanding the foregoing, the Borrower shall be deemed to remake the
representations and warranties set forth in Article III (giving effect to the
HealthFusion Acquisition) immediately after the funding of the initial
Borrowings hereunder on the Effective Date and the consummation of the
HealthFusion Acquisition, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be deemed remade as of such earlier date.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
subsequent to the Effective Date on the occasion of any Borrowing, and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit subsequent to
the Effective Date, is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation and warranty is qualified by materiality or
Material Adverse Effect) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or in all
respects if the applicable representation and warranty is qualified by
materiality or Material Adverse Effect) as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing subsequent to the Effective Date and each issuance, amendment,
renewal or extension of a Letter of Credit subsequent to the Effective Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

56



--------------------------------------------------------------------------------




ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by two (2) Business Days after the date that the Annual Report
on Form 10-K of the Borrower for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (or, if earlier, by two (2)
Business Days after the date that the Quarterly Report on Form 10-Q of the
Borrower for such fiscal quarter would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers or other executive officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to year-end and audit adjustments and the absence
of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer or other executive officer of
the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.11;
(d)    as soon as available, but in any event not more than ninety (90) days
after the end of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of the Borrower for each quarter of
the upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC or such Governmental Authority,

57



--------------------------------------------------------------------------------




as applicable, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent (which notice the Administrative Agent shall
promptly provide to each Lender) of the filing of any such documents and, if
requested by the Administrative Agent, promptly provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to each Lender) prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to be adversely
determined and, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
good standing in its jurisdiction of organization and (b) the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of
business of the Borrower and its Subsidiaries, and maintain all requisite
authority to conduct its business in each other jurisdiction in which its
business is conducted, except, in the case of this clause (b), as could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected

58



--------------------------------------------------------------------------------




to result in a Material Adverse Effect before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of business of the Borrower and its Subsidiaries in good
working order and condition, ordinary wear and tear excepted, and (b) maintain
with financially sound and reputable carriers insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Borrower will furnish to the Administrative Agent (for
distribution to the Lenders), upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The Borrower
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the tangible personal property and
assets insurance policies of the Borrower and the Subsidiary Guarantors naming
the Administrative Agent as lender loss payee, and (y) to all general liability
and other liability policies of the Borrower and the Subsidiary Guarantors
naming the Administrative Agent an additional insured. In the event the Borrower
or any of its Subsidiaries at any time or times hereafter shall fail to obtain
or maintain any of the policies or insurance required herein or to pay any
premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement. The Borrower
will furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.
SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which entries which are full, true and correct in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, including environmental assessment
reports and Phase I or Phase II studies, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided, however, that
(a) a representative of the Borrower shall be given the opportunity to be
present for any discussion with its independent public accountants and (b) so
long as no Event of Default has occurred and is continuing, (i) no more than one
visit per fiscal year may be made and (ii) the Borrower shall not be required to
pay for more than one such visit per fiscal year. The Borrower acknowledges that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain reports pertaining to the Borrower and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation

59



--------------------------------------------------------------------------------




Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, except in each case under this
Section 6.07 where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries (including
acquisitions permitted hereunder, to finance the HealthFusion Acquisition, to
refinance certain Indebtedness of HealthFusion and its Subsidiaries as
contemplated by Section 4.01(i) and to pay fees, commissions, transaction costs
and expenses incurred in connection with the Transactions). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 5.09.    Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.
(a)    As promptly as possible but in any event but not later than the delivery
of the certificate required to be delivered under Section 5.01(c) (or such later
date as may be agreed upon by the Administrative Agent) in respect of the fiscal
quarter immediately following the date on which any Person becomes a Subsidiary
or any Subsidiary qualifies independently as, or is designated by the Borrower
or the Administrative Agent as, a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary”, the Borrower shall provide the
Administrative Agent with written notice thereof and shall cause each such
Subsidiary which also qualifies as a Material Domestic Subsidiary to deliver to
the Administrative Agent a joinder to the Subsidiary Guaranty and the Security
Agreement (in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty and the Security Agreement to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions
consistent with those delivered on the Effective Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(b)    The Borrower will cause, and will cause each other Loan Party to cause,
all of its owned property (whether personal, tangible, intangible, or mixed) to
be subject at all times to perfected Liens in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.02. Without limiting the generality of
the foregoing, the Borrower will cause the Applicable Pledge Percentage of the
issued and outstanding Equity Interests of each Pledge Subsidiary directly owned
by the Borrower or any other Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request. Notwithstanding the foregoing,
(i) no Loan Party shall be required to provide

60



--------------------------------------------------------------------------------




any mortgage or deed of trust with respect to any real property, (ii) no Loan
Party shall be required to provide any pledge or security agreement that is
governed by any law other than the laws of the State of New York, and (iii) no
such pledge agreement in respect of the Equity Interests of a Foreign Subsidiary
shall be required hereunder to the extent the Administrative Agent or its
counsel determines that such pledge would not provide material credit support
for the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
(c)    Without limiting the foregoing, but subject to the limitations in the
last sentence of Section 5.09(b), the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created by the Collateral Documents (including, for the
avoidance of doubt, in connection with the disclosure of any additional assets
constituting Collateral pursuant to any updates of the exhibits to the Security
Agreement as required thereby), all at the expense of the Borrower.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and refinancings, extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (except to the extent of prepayment premiums and fees
owing in connection with such refinancing, extension, renewal or replacement);
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, in each case, to the extent the related
investment, loan or advance is permitted pursuant to Section 6.04(d);
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that, in the case of any Guarantee made for the benefit of any Subsidiary that
is not a Loan Party, such Guarantee must also be permitted pursuant to
Section 6.04(d);
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any

61



--------------------------------------------------------------------------------




Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
refinancings, extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except to the
extent of prepayment premiums and fees owing in connection with such
refinancing, extension, renewal or replacement); provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $25,000,000 at any time outstanding;
(f)    Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit and letters of credit issued in connection
with self-insured workers’ compensation liabilities or as otherwise required by
applicable law;
(g)    (i) Indebtedness the proceeds of which are used to finance or to repay
Loans used to fund, (ii) Indebtedness assumed in connection with, and
(iii) Indebtedness of any subsidiary acquired in connection with, any Permitted
Acquisition; provided that, (x) after giving pro forma effect to such Permitted
Acquisition and the incurrence of such Indebtedness, the Leverage Ratio at the
time such Permitted Acquisition is consummated, is less than 0.25 less than the
maximum Leverage Ratio permitted at such time pursuant to Section 6.11(a) for
the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last fiscal quarter included in the financial
statements of the Borrower referred to in Section 3.04(a)), (y) no Event of
Default shall exist and be continuing immediately prior to or after giving
effect to any incurrence of such Indebtedness and (z) the aggregate principal
amount of secured Indebtedness permitted by this clause (g) shall not exceed
$15,000,000 at any time outstanding;
(h)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(i)    Indebtedness consisting of financing of insurance premiums in the
ordinary course of business;
(j)    Indebtedness of the Borrower or any Subsidiary secured by a Lien on any
asset (not constituting Collateral) of the Borrower or any Subsidiary; provided
that the aggregate outstanding principal amount of Indebtedness permitted by
this clause (j) shall not in the aggregate exceed $10,000,000 at any time;
(k)    deferred compensation incurred in the ordinary course of business; and
(l)    unsecured Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Borrower’s Subsidiaries that are not Subsidiary
Guarantors permitted by this clause (l) shall not exceed $10,000,000 at any time
outstanding.
SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Liens created pursuant to any Loan Document;

62



--------------------------------------------------------------------------------




(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and refinancings, extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent of prepayment premiums and fees owing in
connection with such refinancing, extension, renewal or replacement);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (except to the extent of prepayment
premiums and fees owing in connection with such refinancing, extension, renewal
or replacement);
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary;
(f)    Liens on any property or asset acquired pursuant to a Permitted
Acquisition provided that (i) such Liens secure Indebtedness permitted by
clause (g) of Section 6.01, (ii) such Liens and the Indebtedness secured thereby
are incurred prior to or within ninety (90) after such Permitted Acquisition,
(iii) the Indebtedness secured thereby does not exceed the consideration paid
for such Permitted Acquisition and (iv) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary; and
(g)    Liens on assets (not constituting Collateral) of the Borrower and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $10,000,000.
SECTION 6.03.    Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:
(i)    the Borrower and its wholly-owned Subsidiaries may consummate the
HealthFusion Acquisition;

63



--------------------------------------------------------------------------------




(ii)    any Subsidiary may merge into or consolidate with the Borrower or any
Subsidiary; provided that (A) if the Borrower is a party in such transaction,
the Borrower is the surviving corporation; and (B) if any Subsidiary Guarantor
is a party in such transaction and the Borrower is not, the surviving entity
shall be or become a Subsidiary Guarantor;
(iii)    any Subsidiary that is not a Loan Party may sell, transfer, lease or
otherwise dispose of its assets (A) to the Borrower or any other Subsidiary or
(B) in any transaction permitted pursuant to Section 6.04;
(iv)    any Subsidiary Guarantor may sell, transfer, lease or otherwise dispose
of its assets (A) to a Loan Party or (B) in any transaction permitted pursuant
to Section 6.04;
(v)    Borrower or any Subsidiary may merge into or consolidate with another
Person in order to consummate a transaction what is otherwise permitted pursuant
to Section 6.04; provided that (A) if the Borrower is a party in such
transaction, the Borrower is the surviving corporation; and (B) if any
Subsidiary Guarantor is a party in such transaction and the Borrower is not, the
surviving entity shall be or become a Subsidiary Guarantor;
(vi)    the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business, (C) enter into licenses
of technology or other intellectual property in the ordinary course of business,
and (D) make any other sales, transfers, leases or dispositions (and any merger
or consolidation with another Person in order to consummate such sale, transfer,
lease or disposition) that, together with all other property of the Borrower and
its Subsidiaries previously leased, sold or disposed of as permitted by this
clause (D) during any fiscal year of the Borrower, does not exceed an amount
equal to 5% of Consolidated Total Assets as of the end of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last fiscal quarter included in the financial statements of the
Borrower referred to in Section 3.04(a));
(vii)    the use or transfer of cash or cash equivalents in a manner that is not
prohibited by the terms of the Agreement;
(viii)    sales, transfers or dispositions of accounts in the ordinary course of
business for purposes of collection or settlement of disputed claims;
(ix)    sales, transfers or dispositions of assets resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of; and
(x)    any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that, if
any such dissolved or liquidated Subsidiary is a Loan Party, such Subsidiary
shall sell, transfer or otherwise dispose of its assets to another Loan Party
prior to or concurrently with such dissolution or liquidation;
provided that any such merger or consolidation involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04.

64



--------------------------------------------------------------------------------




(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto or reasonable extensions
thereof.
(c)    The Borrower will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Effective Date, in each
case other than to match the fiscal year of any Subsidiary to the fiscal year of
the Borrower.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any Person or any assets of any other Person constituting a
business unit, except:
(a)    cash and Permitted Investments;
(b)    Permitted Acquisitions;
(c)    investments by the Borrower and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries;
(d)    investments, loans or advances made by the Borrower in or to any
Subsidiary and made by any Subsidiary in or to the Borrower or any other
Subsidiary and Guarantees by the Borrower or any Subsidiary for the benefit of
the Borrower or any other Subsidiary; provided that at the time of any such
investment, loan, advance by any Loan Party in, or Guarantee by any Loan Party
for the benefit of, any Subsidiary that is not a Loan Party the aggregate amount
outstanding of all such investments, loans, advances, and Guarantees shall not
exceed 10% of Consolidated Total Assets as of the end of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last fiscal quarter included in the financial statements of the
Borrower referred to in Section 3.04(a));
(e)    the HealthFusion Acquisition;
(f)    Guarantees constituting Indebtedness permitted by Section 6.01;
(g)    cash and marketable securities held in Deposit Accounts (as defined in
the Security Agreement) or Securities Accounts (as defined in the Security
Agreement), which are subject to control agreements to the extent required by
the Security Agreement;
(h)    investments in negotiable instruments for collection in the ordinary
course of business;
(i)    advances made in connection with purchases of goods or services in the
ordinary course of business;

65



--------------------------------------------------------------------------------




(j)    investments received in settlement of delinquent obligations to the
Borrower or any Subsidiary effected in the ordinary course of business or owing
to the Borrower or any Subsidiary as a result of any bankruptcy or insolvency
proceeding involving an account debtor or upon the foreclosure or enforcement of
any Lien in favor of the Borrower or any Subsidiary;
(k)    investments, loans, advances and Guarantees existing on the Effective
Date and set forth on Schedule 6.04;
(l)    investments arising under Swap Agreements entered into in compliance with
Section 6.05;
(m)    loans or advances made by Borrower or any Subsidiary to its employees in
the ordinary course of business consistent for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $1,000,000 in
the aggregate at any one time outstanding;
(n)    investments, loans and advances owned by, and Guarantees made by, any
Person existing at the time such Person becomes a Subsidiary of a Borrower or
consolidates or merges with a Borrower or any of its Subsidiaries (including in
connection with a Permitted Acquisition) so long as such investments, loans,
advances and Guarantee were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;
(o)    extensions of trade credit in the ordinary course of business;
(p)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction, in each case in the ordinary course of
business;
(q)    any other investment, loan, advance or Guarantee (other than
acquisitions) so long as during the term of this Agreement, at the time of
making any such Investment, loan, advance or Guarantee, the aggregate amount of
all such investments, loans, advances and Guarantees which are outstanding do
not exceed an amount equal to 10% of Consolidated Total Assets as of the end of
the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last fiscal quarter included in the financial
statements of the Borrower referred to in Section 3.04(a)).
SECTION 6.05.    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
SECTION 6.06.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its wholly owned Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.07 and (d) any transactions
between or among the Borrower and its Subsidiaries involving the provision of
cash management or general corporate services.

66



--------------------------------------------------------------------------------




SECTION 6.07.    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
(a)    the Borrower or any Subsidiary may declare and pay dividends with respect
to its Equity Interests payable solely in additional shares of its common stock;
(b)    Subsidiaries may make Restricted Payments ratably with respect to their
Equity Interests so long as such Restricted Payment is not prohibited by
Sections 6.03 and 6.04;
(c)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option or equity-based plans or other benefit plans for directors,
employees or consultants of the Borrower and its Subsidiaries;
(d)    the Specified Dividend; and
(e)    the Borrower and its Subsidiaries may make any other Restricted Payment
so long as the Restricted Payment Requirements are satisfied in connection with
such Restricted Payment.
SECTION 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to holders of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee the Secured Obligations; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any other asset
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is, or the assets that are, to be sold and such sale is
permitted hereunder or a condition to the closing of such sale is the payment in
full of this Agreement or a consent under this Agreement (it being understood
and agreed that neither the Administrative Agent nor any Lender shall be
required to grant any such consent), (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to restrictions and conditions contained in other Indebtedness permitted under
this Agreement so long as such restrictions and conditions are not more onerous
for the Borrower and the Subsidiaries than the restrictions and conditions
contained in the Loan Documents, and (vi) the foregoing shall not apply to
customary provisions contained in joint venture agreements and related to the
organizational documents of non-wholly owned Subsidiaries; provided that the
Borrower or the applicable Subsidiary shall use reasonable efforts to exclude
any such limitations or restrictions from such joint venture agreements and
organizational documents.
SECTION 6.09.    Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents and HealthFusion Merger Agreement.
(a)    At any time (i) the Leverage Ratio is greater than 2.00 to 1.00 or (ii)
an Event of Default has occurred and is continuing or would result therefrom,
the Borrower will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness or any
Indebtedness from time to time outstanding

67



--------------------------------------------------------------------------------




under the Subordinated Indebtedness Documents, in each case other than in
connection with any refinancings, extensions, renewals and replacements thereof
that do not decrease the outstanding principal amount thereof.
(b)    The Borrower will not, and will not permit any Subsidiary to, amend the
Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any refinancings, replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Indebtedness is issued where such
amendment, modification or supplement provides for the following or which has
any of the following effects:
(i)    increases the overall principal amount of any such Indebtedness (other
than as permitted pursuant to Section 6.01) or increases the amount of any
single scheduled installment of principal or interest that is required to be
made prior to the Maturity Date;
(ii)    shortens or accelerates the date upon which any installment of principal
or interest becomes due or adds any additional mandatory redemption provisions,
in each case, prior to the Maturity Date;
(iii)    shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness, in each
case prior to the Maturity Date;
(iv)    increases the rate of interest accruing on such Indebtedness;
(v)    provides for the payment of additional fees or increases existing fees;
(vi)    amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement, unless, in each case, such amendment or
modification is intended to match an amendment or modification to the Loan
Documents and maintain the same cushion as is in the existing Subordinated
Indebtedness Documents and the Loan Documents; or
(vii)    amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement, unless, in each case, such amendment, modification or addition is
intended to match an amendment, modification or addition to the Loan Documents
and maintain the same cushion as is in the existing Subordinated Indebtedness
Documents and the Loan Documents.
(c)    The Borrower will not, and will not permit any Subsidiary to, agree to,
enter into or otherwise permit any amendment, modification, consent or waiver in
respect of the HealthFusion Merger Agreement that is materially adverse to the
interests of the Secured Parties or the Lead Arrangers, unless consented to in
writing by the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned).

68



--------------------------------------------------------------------------------




SECTION 6.10.    Sale and Leaseback Transactions. The Borrower will not, nor
will it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the Net Proceeds
received in connection therewith does not exceed $25,000,000 in the aggregate
during the term of this Agreement, determined on a consolidated basis for the
Borrower and its Subsidiaries.
SECTION 6.11.    Financial Covenants.
(a)    Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters ending after the
Effective Date, to be greater than or equal to (x) 3.00 to 1.00 for any such
fiscal quarter ending on or prior to September 30, 2016, (y) 2.75 to 1.00 for
any such fiscal quarter ending after September 30, 2016 and on or prior to
September 30, 2017 and (z) 2.50 to 1.00 for any such fiscal quarter ending after
September 30, 2017.
(b)    Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio, determined as of the end of each of its fiscal
quarters ending after the Effective Date, to be less than 3.00 to 1.00.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or shall fail to make
any payment required under Article X when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.01(f), 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09, in Article VI;
(e)    the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);

69



--------------------------------------------------------------------------------




(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Domestic Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Domestic
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment and in each case, the judgment or attachment shall
remain undischarged, not dismissed and unsatisfied for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed;
provided, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment that is covered by a valid and binding
policy of insurance in favor of the Borrower or such Subsidiary (but only if the
applicable insurer shall have been advised of such judgment and of the intent of
the Borrower or such Subsidiary to make a claim in respect of any amount payable
by it in connection therewith and such insurer shall not have disputed
coverage);
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur;

70



--------------------------------------------------------------------------------




(n)    the occurrence of any “Event of Default” as defined in the Security
Agreement or the failure of any Subsidiary Guarantor to make any payment
required under the Subsidiary Guaranty;
(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or
(p)    any Collateral Document shall for any reason fail to create a valid and
perfected security interest having the priority required pursuant to such
Collateral Document in all or any material portion of the Collateral purported
to be covered thereby, except as permitted by the terms of any Loan Document;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments of each Issuing Bank),
and thereupon the Commitments shall terminate immediately, (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Secured Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) require cash collateral for the LC Exposure in accordance
with Section 2.06(j) hereof; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other Secured Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
ARTICLE VIII

The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and each Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the

71



--------------------------------------------------------------------------------




Issuing Banks), and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

72



--------------------------------------------------------------------------------




The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with consent of the
Borrower (such consent not to be unreasonably withheld, delayed or conditioned
and not to be required if an Event of Default has occurred and is continuing),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and, to the extent required, consented to by the Borrower, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor Administrative Agent has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as

73



--------------------------------------------------------------------------------




Syndication Agent or Co-Documentation Agents, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

74



--------------------------------------------------------------------------------




(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).
ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Quality Systems, Inc., 18111 Von Karman
Avenue, Suite 700, Irvine, California 92612, Attention of Jocelyn A. Leavitt
(Telecopy No. (949) 769-5822; Telephone No. (949) 265-6922), with a copy to
Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California
90071-1560, Attention Glen B. Collyer (Telecopy No. (213) 891-8763; Telephone
No. (213) 891-8701);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn St., Floor L2, Chicago, Illinois 60603,
jpm.agency.servicing.1@jpmorgan.com, Attention of Loan and Agency Services
(Telecopy No. (888) 292-9533),with a copy to JPMorgan Chase Bank, N.A., 3 Park
Plaza, Suite 900, Irvine, California 92614, Attention of Ling F. Li (Telecopy
No. (714) 917-4866);
(iii)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., Chicago.LC.Agency.Activity.Team@JPMChase.com,
Attention of LC Team (Telecopy No. (214) 307-6874);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn St., Floor L2, Chicago, Illinois 60603,
jpm.agency.servicing.1@jpmorgan.com, Attention of Loan and Agency Services
(Telecopy No. (888) 292-9533); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

75



--------------------------------------------------------------------------------




Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System, except for damages,
losses and expenses which are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of any Agent Party. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on

76



--------------------------------------------------------------------------------




behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment or pursuant to any fee letter entered into by the Borrower in
connection with this Agreement and subject to clauses (c) and (f) below, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby ((x) other
than any reduction of any rate of interest accrued pursuant to Section 2.13(d)
and (y) except that any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby (other than any
reduction of the amount of, or any extension of the payment date for, the
mandatory prepayments required under Section 2.11, in each case which shall only
require the approval of the Required Lenders), (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) (x) release the Borrower from its
obligations under Article X or (y) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty, in
each case, without the written consent of each Lender, or (vii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the

77



--------------------------------------------------------------------------------




Swingline Lender, as the case may be (it being understood that any change to
Section 2.21 shall require the consent of the Administrative Agent, each Issuing
Bank and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release, and the Administrative Agent
hereby agrees to release, any Liens granted to the Administrative Agent by the
Loan Parties on any Collateral (i) upon the termination of all the Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations under clause (a) of the definition thereof in a manner satisfactory
to the Administrative Agent, (ii) constituting property being sold or disposed
of if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) or Section 6.02(f) or (ii) in the event that the Borrower shall
have advised the Administrative Agent that, notwithstanding the use by the
Borrower of commercially reasonable efforts to obtain the consent of such holder
(but without the requirement to pay any sums to obtain such consent) to permit
the Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations

78



--------------------------------------------------------------------------------




due to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay or cause to be paid to such Non-Consenting Lender in same day
funds on the day of such replacement (1) the outstanding principal amount of its
Loans and participations in LC Disbursements and all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary external counsel and one local
counsel in each relevant jurisdiction for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit facility
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit by such
Issuing Bank or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that, for purposes of this clause (iii), the Borrower shall
only be required to pay the fees, disbursements and other charges of one primary
external counsel for the Administrative Agent and all Lenders and, if reasonably
necessary, a single local counsel for the Administrative Agent and all Lenders
in each relevant jurisdiction (which may be a single local counsel acting in
multiple jurisdictions) or, solely in the case of an actual or perceived
conflict of interest between the Administrative Agent and the Lenders where the
Lenders affected by such conflict inform the Borrower of such conflict, one
additional primary external counsel and one additional local counsel in each
relevant jurisdiction to each group of similarly situated affected Lenders).
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of one primary external counsel for all Indemnitees (and, if
reasonably necessary, a single local counsel for all Indemnitees in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) or, solely in the case of an actual or perceived conflict of
interest between any of the Indemnitees where the Indemnitees affected by such
conflict inform the Borrower of such conflict, one additional primary external
counsel and one additional local counsel in each relevant jurisdiction to each
group of similarly

79



--------------------------------------------------------------------------------




situated affected Indemnitees), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower
or any other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or the bad faith, gross negligence or willful
misconduct of such Indemnitee’s Controlled Affiliates or any of its or their
directors, officers, employees or principals (each a “Related Party”), (y)
without limiting clause (z) below, a material breach by such Indemnitee or its
Related Parties of its express obligations under this Agreement pursuant to a
claim initiated by the Borrower or any other Loan Party or (z) any dispute among
Indemnitees or their Related Parties other than claims against the
Administrative Agent, any Lead Arranger or any of the Lenders in its capacity as
an agent, arranger, bookrunner, Issuing Bank, Swing Line Lender or similar
capacity. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Lender severally agrees to pay to the
applicable Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the

80



--------------------------------------------------------------------------------




Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for (x) an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee or (y) any assignment made to a lender reasonably acceptable to
the Borrower in connection with the primary syndication of the credit facility
evidenced by this Agreement and during the period commencing on the Effective
Date and ending on the date separately agreed by the Borrower and the Lead
Arrangers;
(B)    the Administrative Agent;
(C)    each Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

81



--------------------------------------------------------------------------------




(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice

82



--------------------------------------------------------------------------------




to the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities other than an Ineligible Institution (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such

83



--------------------------------------------------------------------------------




Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and the Lead Arrangers and (ii) the
reductions or increases of the Letter of Credit Commitment of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any

84



--------------------------------------------------------------------------------




applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Secured Party to or for the credit or the account of the
Borrower or any Subsidiary Guarantor against any of and all of the Secured
Obligations held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Secured Party may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each of the parties to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL; Reference Proceeding. (a) EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY

85



--------------------------------------------------------------------------------




RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(b)    In the event that any legal proceeding is filed in a court of the State
of California (the “Court”) by or against any party hereto in connection with
any controversy, dispute or claim directly or indirectly arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory) (each,
a “Claim”) and the waiver set forth in clause (a) above is not enforceable in
such action or proceeding, the parties hereto agree as follows:
(i)    With the exception of the matters specified in sub-paragraph (ii) below,
any Claim will be determined by a general reference proceeding in accordance
with the provisions of California Code of Civil Procedure Sections 638 through
645.1. The parties intend this general reference agreement to be specifically
enforceable in accordance with California Code of Civil Procedure Section 638.
Except as otherwise provided in the Loan Documents, venue for the reference
proceeding will be in the state or federal Court in the county or district where
venue is otherwise appropriate under applicable law.
(ii)    The following matters shall not be subject to a general reference
proceeding: (w) non-judicial foreclosure of any security interests in real or
personal property, (x) exercise of self-help remedies (including, without
limitation, set-off), (y) appointment of a receiver and (z) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This Agreement does not limit the right of any party to exercise
or oppose any of the rights and remedies described in clauses (w) - (z), and any
such exercise or opposition does not waive the right of any party to a reference
proceeding pursuant to this Agreement.
(iii)    Upon the written request of any party, the parties shall select a
single referee, who shall be a retired judge or justice. If the parties do not
agree upon a referee within 10 days of such written request, then, any party may
request the Court to appoint a referee pursuant to California Code of Civil
Procedure Section 640(b).
(iv)    All proceedings and hearings conducted before the referee, except for
trial, shall be conducted without a court reporter, except when any party so
requests, a court reporter will be used and the referee will be provided a
courtesy copy of the transcript. The party making such request shall have the
obligation to arrange for and pay costs of the court reporter, provided that
such costs, along with the referee’s fees, shall ultimately be borne by the
party who does not prevail, as determined by the referee.
(v)    The referee may require one or more pre-hearing conferences. The parties
hereto shall be entitled to discovery, and the referee shall oversee discovery
in accordance with the rules

86



--------------------------------------------------------------------------------




of discovery, and may enforce all discovery orders in the same manner as any
trial court judge in proceedings at law in the State of California. The referee
shall apply the rules of evidence applicable to proceedings at law in the State
of California and shall determine all issues in accordance with applicable state
and federal law. The referee shall be empowered to enter equitable as well as
legal relief and rule on any motion which would be authorized in a trial,
including, without limitation, motions for default judgment or summary judgment.
The referee shall report his decision, which report shall also include findings
of fact and conclusions of law.
(vi)    The parties recognize and agree that all Claims resolved in a general
reference proceeding pursuant hereto will be decided by a referee and not by a
jury.
(vii)    Any party may appeal the final decision of a referee to a court of
competent jurisdiction.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and who are subject to customary confidentiality obligations of
professional practice or who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph) (with such Credit Party
being responsible for such Person’s compliance with this paragraph)), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facility provided for
herein or (2) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit facility
provided for herein, (h) with the prior written consent of the Borrower or (i)
to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower and the Subsidiaries. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower, the Subsidiaries or its or their business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

87



--------------------------------------------------------------------------------




EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.
SECTION 9.14.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.15.    Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
(b)    Further, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.

88



--------------------------------------------------------------------------------




(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
SECTION 9.16.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
ARTICLE X

Borrower Guarantee
In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as

89



--------------------------------------------------------------------------------




a surety, the payment when and as due of the Specified Ancillary Obligations of
the Subsidiaries. The Borrower further agrees that the due and punctual payment
of such Specified Ancillary Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Specified Ancillary Obligation.
The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations; (c)
any rescission, waiver, amendment or modification of, or release from, any of
the terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Borrower to subrogation.
Without limiting any other waiver or provision, the Borrower waives, to the
maximum extent permitted by law, all benefits or defenses directly or indirectly
arising under California Civil Code §§ 2787, 2799, 2808, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2847, 2848, and 2855, Chapter 2 of Title 14 of the California
Civil Code, and California Code of Civil Procedure §§ 580a, 580b, 580c, 580d,
and 726 or any similar laws of any other applicable jurisdiction. The reference
to certain provisions of California law is not intended to imply any application
of California law to this Agreement.
The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.
The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of

90



--------------------------------------------------------------------------------




the Specified Ancillary Obligations, any impossibility in the performance of any
of the Specified Ancillary Obligations or otherwise.
The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.
Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).
Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.
The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[Signature Pages Follow]

91



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
QUALITY SYSTEMS, INC.,
as the Borrower


By    /s/ Jocelyn A. Leavitt
Name: Jocelyn A. Leavitt
Title: Executive Vice President, General Counsel and Secretary


JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent


By    /s/ Ling Li
Name: Ling Li
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, as an Issuing Bank and
as Syndication Agent


By    /s/ Andrew Williams
Name: Andrew Williams
Title: Vice President


BANK OF THE WEST, individually as a Lender and as a Co-Documentation Agent


By    /s/ Lee Merkle-Raymond
Name: Lee Merkle-Raymond
Title: Managing Director


KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as a Co-Documentation
Agent


By    /s/ Sanya Valeva
Name: Sanya Valeva
Title: Senior vice President

92



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent


By    /s/ Brian Weber
Name: Brian Weber
Title: Senior Vice President


CITIZENS BANK, N.A., as a Lender


By    /s/ Prasanna Manyem
Name: Prasanna Manyem
Title: Vice President


FIFTH THIRD BANK, as a Lender


By    /s/ Thomas Avery
Name: Thomas Avery
Title: Relationship Manager


CALIFORNIA BANK & TRUST, as a Lender


By    /s/ Brian Knapp
Name: Brian Knapp
Title: 1st Vice President


MANUFACTURERS BANK, as a Lender


By    /s/ Charles Jou
Name: Charles Jou
Title: Vice President

93

